Exhibit 10.140

 

THE IMMUNE RESPONSE CORPORATION
8% CONVERTIBLE SECURED PROMISSORY NOTE

 

$1,000,000

 

New York, New York

 

 

May 15, 2003

 

In consideration of the receipt of $1,000,000, The Immune Response Corporation,
a Delaware corporation (the “Issuer”), hereby unconditionally promises to pay to
the order of Cheshire Associates LLC (the “Purchaser”), at the office of the
Purchaser located at 535 Madison Avenue, 18th Floor, New York, New York 10022,
or such other address designated by the Purchaser, in lawful money of the United
States of America and in immediately available funds, on September 15, 2003 (the
“Note Maturity Date”) the principal amount of One Million Dollars ($1,000,000)
and all accrued interest at the rate of eight (8%) percent per annum based on a
365-day year (“Interest Rate”).

 

Interest (other than interest accruing as a result of a failure by Issuer to pay
any amount when due as set forth below) in respect of this Note shall accrue
until all amounts remaining owed under such Note shall be fully repaid, and
shall be due and payable in full on the Note Maturity Date.  If all or a portion
of the principal amount of the Note or any interest payable thereon shall not be
repaid when due whether on the applicable repayment date, by acceleration or
otherwise, such overdue amounts on such Note shall bear interest at a rate per
annum that is three (3%) percent above the Interest Rate (i.e., 11%) from the
date of such non-payment until such amount is paid in full (after as well as
before judgment).  All payments to be made by the Issuer hereunder or pursuant
to the Notes shall be made in lawful money of the United States by certified
check or wire transfer in immediately available funds. Any interest owing on
overdue amounts shall be payable on demand.

 

The obligation to make the payments provided for in this Note is absolute and
unconditional, and is not subject to any defense, set-off, counterclaim,
rescission, recoupment or adjustment whatsoever.

 

The obligations under this Note shall be secured by that certain Intellectual
Property Security Agreement, dated November 9, 2001 (the “Security Agreement”),
by and between the Issuer and Kevin Kimberlin Partners, L.P., a Delaware limited
partnership (“KKP”), as amended by Amendment No. 1, dated February 26, 2002, by
and between the Issuer, KKP and Oshkim Limited Partnership (“Oshkim”), and as
further amended by Amendment No. 2, dated July 11, 2002, by and between the
Issuer, KKP, Oshkim and The Kimberlin Family 1998 Irrevocable Trust.

 

This Note (including all accrued and unpaid interest) shall become convertible
on the terms to be reasonably negotiated in good faith by the Purchaser and the
Issuer.

 

Upon the occurrence of any one or more of the Events of Default specified on
Exhibit A attached hereto, all amounts then remaining unpaid on this Note may be
declared by the Purchaser to be immediately due and payable.

 

--------------------------------------------------------------------------------


 

This Note is freely transferable and assignable, in whole or in part, by the
Purchaser, and such transferee or assignee shall have the same rights hereunder
as the Purchaser.  The Issuer may not assign or delegate any of its obligations
under this Note without the prior written consent of the Purchaser (or its
successor, transferee or assignee).

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

The Issuer agrees to pay all of the Purchaser’s expenses, including reasonable
attorneys’ costs and fees, incurred in collecting sums due under this Note.

 

All or part of the Note may be prepaid by Issuer upon at least five (5) days’
prior written notice to the Purchaser thereof; provided, however, that any such
prepayment on such Note shall be first applied to accrued and unpaid interest of
the outstanding Note and then against its outstanding principal.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

 

 

THE IMMUNE RESPONSE CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

Events of Default.

 

If any of the following events (each, an “Event of Default”) shall occur:

 

(i)                                     Issuer shall fail to pay any principal
or interest on the Note within three (3) business days after such payment
becomes due in accordance with the terms thereof or hereof;

 

(ii)                                  Issuer shall default, in any material
respect, in the observance or performance of any other agreement contained in
the Security Agreement and such default shall continue unremedied for a period
of ten (10) days after written notice to Issuer of such default; or

 

(iii)                               (a)  Issuer shall commence any case,
proceeding or other action (x) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts or (y) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Issuer shall make a general assignment for the benefit of its
creditors; or (b) there shall be commenced against Issuer any case, proceeding
or other action of a nature referred to in clause (a) above that (A) results in
the entry of an order for relief of any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of sixty (60) days;
or (c) there shall be commenced against Issuer any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distrait or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (d) Issuer shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clauses (a), (b) or (c) above; or (e) Issuer shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due;

 

then, and in any such event, (x) if such event is an Event of Default specified
in clause (iii) above of with respect to Issuer, the Note (with all accrued and
unpaid interest thereon) and all other amounts owing under any of the promissory
notes issued by the Issuer to the Purchaser or any related party of the
Purchaser shall automatically and immediately become due and payable and (y) if
such event is any other Event of Default, Purchaser may, by written notice to
Issuer, immediately declare the Note (with all accrued and unpaid interest
thereon) to be due and payable forthwith, whereupon the same shall immediately
become due and payable.  Except as expressly provided above, presentation,
demand, protest and all other notices of any kind are hereby expressly waived by
Issuer.

 

--------------------------------------------------------------------------------